Case 17-20526-TPA        Doc 1394-1 Filed 10/29/18 Entered 10/29/18 14:05:50      Desc
                              Proposed Order Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:                                     :   Case No: 17-20526-TPA
                                           :
UNIQUE VENTURES GROUP, LLC                 :   Chapter 11
                                           :
               Debtor.                     :   Doc. No.
                                           :
                                           :   Related to Doc. Nos.:
ALBERT’S CAPITAL SERVICES, LLC, as         :
Plan Administrator,                        :   Hearing Date: September 12, 2018
                                           :
         Movant,                           :   Hearing Time: 10:00 AM
                                           :
               -vs-                        :   Response Deadline: September 5, 2018
                                           :
3D ACQUISITIONS, LLC; ACCESS               :
POINT; BAINBRIDGE LP; BURGER               :
KING CORPORATION; CASE, SABATINI           :
& CO.; CONSTELLATION NE-GD; D3             :
INVESTMENT GROUP, LLC A/K/A                :
DAMON’S OF WESTLAKE; DAMON’S               :
RESTAURANT GROUP OF                        :
MIDDLEBURG HEIGHTS, LLC, A/K/A             :
DAMON’S OF MIDDLEBURG HEIGHTS;             :
DAMON’S RESTAURANT GROUP –                 :
SANDUSKY, LLC, A/K/A DAMON’S OF            :
SANDUSKY; DENNIS ZARRELLI;                 :
DIRECT ENERGY BUSINESS                     :
MARKETING; DOMINION EAST OHIO;             :
DUQUESNE LIGHT COMPANY;                    :
ELMHURST PROPERTY, INC.; ERIE              :
WATER WORKS; FUTURE663, LLP;               :
GARFIELD CLUB, L.P.; GERALD R. FRY         :
& CO., INC.; GORDON & REESE, LLP;          :
GREAT AMERICAN FINANCIAL                   :
SERVICES CORP.; J. MICHAEL                 :
SABATINI; JOSEPH E. RUSNOCK; LESF          :
HOLDINGS, LLC; MARC GROUP, LLC;            :
MICHAEL I. FRANGOULIS, JR.; MOOD           :
MEDIA; NATIONAL FUEL; NATIONAL             :
FUEL RESOURCES; NEW CARBON                 :
COMPANY, LLC; NIKI HOLDINGS, LP;           :
ORACLE AMERICA, INC.; PATRICK              :
JAMES ELLIOTT; PERKINS HOLDINGS,           :
LLC; PERKINS RESTAURANT &                  :
                                           1
Case 17-20526-TPA        Doc 1394-1 Filed 10/29/18 Entered 10/29/18 14:05:50             Desc
                              Proposed Order Page 2 of 2


 BAKERY & MARIE CALLENDERS;                   :
 PETER & CAROL KAPLAN; REINHART               :
 FOOD SERVICE; SABATINI FAMILY                :
 LTD. PARTNERSHIP; SPIRIT FINANCE             :
 ACQUISITIONS, LLC; SPIRIT MASTER             :
 FUNDING V, LLC; TIME WARNER                  :
 CABLE; U.S. FOODS, INC.; WC ZABEL            :
 CO.;                                         :
                                              :
        Respondents.                          :
                                       ORDER OF COURT


       AND NOW, this          day of                               ,     2018,   upon      due

consideration of the foregoing Stipulation and Consent Order Regarding Objection to Claim of

Reinhart Food Service (the “Stipulation”) filed by Albert’s Capital Services, LLC (“Plan

Administrator”), as Plan Administrator of Unique Ventures Group, LLC (the “Debtor”), and with

the consent of Reinhart Food Service (“Claimant”) it is hereby ORDERED ADJUDGED AND

DECREED as follows:

       1.      The Stipulation is hereby APPROVED as follows.

       2.      Claimant shall have a fully and finally allowed, general unsecured claim of

$169,889.85 and such claim shall not be subject to further objection.

       3.      Within twenty-one (21) days of the date of this Order, Claimant shall amend the

claim previously filed herein to assert a general, unsecured claim in the amount of $169,889.85

and attach a copy of this Order to the amended Claim.

       4.      The Court retains jurisdiction over the interpretation, implementation, and

enforcement of any Order approving the relief requested in this Stipulation.

                                                    BY THE COURT:


                                                    __________________________________
                                                    The Honorable Thomas P. Agresti
                                                    United States Bankruptcy Judge
                                                2
